Citation Nr: 1445347	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in ST. PETERSBURG


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she contracted hepatitis C when she received a transfusion for post-partum pre-eclampsia in 1986.  She was first diagnosed with hepatitis C in 2006 and has received a diagnosis of chronic hepatitis in private treatment records during the relevant period.

The Board notes that the birth of the Veteran's son is confirmed by service treatment records but that the hospital records of the birth have been destroyed, according to information received by the Veteran.  The Board notes that the Veteran has submitted a statement from her spouse, indicating that she had an in-service transfusion.  The Board additionally deems her testimony credible concerning the in-service diagnosis of pre-eclampsia, with transfusion being a known treatment for this condition.  


As there is a known risk factor in-service, and there is indication of current chronic hepatitis, a VA examination with opinion as to the relationship between the Veteran's hepatitis C to service is required to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements with the appropriate VA medical facility for the Veteran's claims file to be reviewed and an opinion proffered by a physician who specializes in gastrointestinal disease or infectious disease to provide an opinion regarding the etiology of the Veteran's hepatitis C.  Specifically, following review of the claims file, and upon consideration of sound medical principles, the physician should provide an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's hepatitis C is the result of a blood transfusion in service.  (The term, "at least as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.).  If the examiner deems an in-person examination is necessary, such should be scheduled.  

The examiner should provide a rationale for all opinions expressed.

2.  Thereafter, re-adjudicate the claim for service connection.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



